 1

 2

 3
                                 UNITED STATES DISTRICT COURT
 4
                                EASTERN DISTRICT OF CALIFORNIA
 5

 6
     BRIAN CAPUTO,                                Case No. 1:15-cv-01008-EPG (PC)
 7
                   Plaintiff,                     ORDER VACATING ORDER & WRIT OF
 8                                                HABEAS CORPUS AD TESTIFICANDUM
           v.                                     TO TRANSPORT BRIAN CAPUTO, BOP
 9                                                #71322-097, PLAINTIFF
     GONZALEZ and BLACK,
10                                                (ECF NO. 222)
                 Defendants.
11                                                ORDER DIRECTING CLERK TO SERVE A
                                                  COPY OF THIS ORDER ON THE
12                                                WARDEN OF USP YAZOO CITY
13

14          On December 27, 2019, the Court issued an Order & Writ of Habeas Corpus Ad
15   Testificandum to transport Brian Caputo, BOP #71322-097, Plaintiff, to the court, so that he
16   could testify at upcoming proceedings in this case. (ECF No. 222). On January 6, 2020,
17   Plaintiff filed a notice of settlement. (ECF No. 224).
18          In light of the notice of settlement, IT IS ORDERED that the Order & Writ of Habeas
19   Corpus Ad Testificandum to transport Brian Caputo, BOP #71322-097, Plaintiff, is
20   VACATED.
21          IT IS FURTHER ORDERED that the Clerk of Court is directed to serve a copy of this
22   order on the Warden of USP Yazoo City. If there is any change in custody of this inmate, the
23   custodian shall provide the new custodian with a copy of this order.
24

25
     IT IS SO ORDERED.

26
        Dated:     January 6, 2020                            /s/
27                                                       UNITED STATES MAGISTRATE JUDGE
28


                                                     1
